department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c june cc ita conex-120320-12 o f f i c e o f t h e c h i e f c o u n s e l number release date uil the honorable patrick leahy united_states senate washington dc attention ------------------ dear senator leahy i am responding to your inquiry dated date on behalf of your constituent ------------------------ -----------------wrote about the disallowance of depreciation_deductions claimed on his company’s federal_income_tax return for ski trails reservoirs and snowmaking ponds raw land is not a depreciable asset because it has no useful_life and is not subject_to wear_and_tear to decline or decay from natural causes or to exhaustion or obsolescence for the same reason a land improvement that is inextricably associated with the land also is not a depreciable asset however a land improvement is a depreciable asset if it is directly related to and a necessary part of the construction of a depreciable asset and will be retired abandoned or replaced contemporaneously with that depreciable asset for example the irs previously has ruled that modern golf greens are so closely associated with an underground network of depreciable drainage tiles or interconnected pipes that replacement of the tiles or pipes will require the contemporaneous physical replacement of the green thus it is possible to establish a determinable useful_life for the green see revrul_2001_60 2001_2_cb_587 whether a land improvement will be retired abandoned or replaced contemporaneously with the related depreciable asset depends on the facts -------------- -----------------did not provide the facts needed to make this determination -------------------inquiry involves a matter under the jurisdiction of an irs examination office if he wishes to discuss with us further the law as it pertains to depreciation of land improvements he should make that request through the irs official involved in the examination conex-120320-12 i hope our response is helpful if we can assist you further please contact me at ---------- --------------------- or -------------------- or -------------------- at -------------------- sincerely andrew j keyso andrew j keyso associate chief_counsel income_tax accounting
